UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-4277


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JAMES MATTHEW GREER,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:15-cr-00405-CCE-2)


Submitted:   November 17, 2016            Decided:   November 21, 2016


Before GREGORY, Chief Judge, and MOTZ and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mark E. Edwards, EDWARDS AND TRENKLE, PLLC, Durham, North Carolina,
for Appellant. Kimberly Furr Davis, OFFICE OF THE UNITED STATES
ATTORNEY, Winston-Salem, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     James Matthew Greer and a co-defendant robbed a Walgreens

pharmacy    of    controlled        substances.                 Greer     pled    guilty    to

interference with commerce by robbery, in violation of 18 U.S.C.

§§ 1951 & 2 (2015).               The district court sentenced him to 102

months’ imprisonment.              Counsel has filed a brief pursuant to

Anders v.   California,           386    U.S.          738   (1967),    stating     that,    in

counsel’s view, there are no meritorious issues for appeal, but

questioning      the    propriety        of    the       sentencing      enhancements       for

brandishing a firearm and for physically restraining a person

during the offense.         Greer has filed a pro se supplemental brief,

asserting these same issues.                 We affirm.

     We review Greer’s sentence for reasonableness, applying “a

deferential abuse-of-discretion standard.”                        Gall v. United States,

552 U.S. 38, 41 (2007).                  We must first determine whether the

district court committed significant procedural error, such as

incorrect     calculation          of        the       Sentencing       Guidelines    range,

inadequate consideration of the 18 U.S.C. § 3553(a) (2012) factors,

or insufficient explanation of the sentence imposed.                                  United

States v. Dowell, 771 F.3d 162, 170 (4th Cir. 2014).                              If we find

no   procedural         error,          we     also          examine     the     substantive

reasonableness         of   the    sentence             under   “the     totality    of     the

circumstances.”        Gall, 552 U.S. at 51.                  The sentence imposed must

be “sufficient, but not greater than necessary,” to satisfy the

                                                   2
goals of sentencing.          See 18 U.S.C. § 3553(a).              We presume on

appeal     that    a     within-Guidelines     sentence        is   substantively

reasonable.       United States v. Louthian, 756 F.3d 295, 306 (4th

Cir. 2014).       Greer bears the burden to rebut this presumption “by

showing that the sentence is unreasonable when measured against

the 18 U.S.C. § 3553(a) factors.”            Id.

     Our review of the record reveals that Greer’s sentence is

reasonable.        The    district   court    properly    determined      Greer’s

offense level, including the two challenged enhancements.                  During

the commission of the robbery, Greer’s co-defendant brandished a

firearm.    This qualifies Greer for the enhancement, which provides

for a five-level enhancement “if a firearm was brandished or

possessed.”            U.S.   Sentencing     Guidelines        Manual    (“USSG”)

§ 2B3.1(b)(2)(C) (2015).

     A   two-level       enhancement   is    imposed     “if    any   person   was

physically restrained to facilitate commission of the offense.”

USSG § 2B3.1(b)(4)(B).          This enhancement was properly applied

based on the fact that the night manager of the store was ordered

to lay face-down on the ground and Greer stood over him and did

not allow him to get up while Greer’s co-defendant directed the

pharmacist to place the narcotics inside a plastic bag.

     The court correctly calculated Greer’s Guidelines range as

100-125 months, heard arguments from both parties, considered the

sentencing factors of 18 U.S.C. § 3553(a), and explained its

                                       3
rationale for the sentence it imposed.    We conclude that the court

adequately explained its reasons for the sentence imposed and that

the 102-month sentence is not unreasonable and not an abuse of

discretion.    See United States v. Allen, 491 F.3d 178, 193 (4th

Cir. 2007) (applying an appellate presumption of reasonableness to

a   sentence   imposed   within   a   properly   calculated   advisory

Guidelines range); see also Rita v. United States, 551 U.S. 338,

346-56 (2007) (upholding presumption of reasonableness for within-

Guidelines sentence).

     In accordance with Anders, we have reviewed the entire record

in this case and have found no meritorious issues for appeal.       We

therefore affirm Greer’s conviction and sentence.         This court

requires that counsel inform Greer, in writing, of his right to

petition the Supreme Court of the United States for further review.

If Greer requests that a petition be filed, but counsel believes

that such a petition would be frivolous, then counsel may move

this court for leave to withdraw from representation.         Counsel’s

motion must state that a copy thereof was served on Greer.           We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                               AFFIRMED




                                  4